Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Response to Applicant’s IDS
Applicant’s IDS filed 8/3/2022 is considered and entered.


Response to Applicant’s Remarks
Applicant’s RCE and remarks, filed on 4/24/2022 (hereinafter Remarks), are acknowledged, and have been fully considered.
Applicant’s IDS dated 4/24/2022 is considered and entered.


Allowable Subject Matter
Claims 1-23 are allowed.

Reason for Allowance
The present invention is directed to a method for communicating physical layer protocol data unit.
Each independent claim identifies the uniquely distinct features, particularly:
determine a scrambled PSDU for the user by scrambling a concatenation of the PSDU for the user with a first plurality of zero bits, a count of zero bits in the first plurality of zero bits is equal to the count of data pad bits for the user;  
convert bits of the scrambled PSDU for the user into a plurality of LDPC codewords;  
generate a coded bitstream based on the plurality of LDPC codewords;  
determine a count of coded pad bits for the user based on a count of Single Carrier (SC) symbol blocks for the user, the count of LDPC codewords for the user, and the LDPC codeword length;  
generate encoded padded bits by concatenating bits of the coded bitstream with a second plurality of zero bits, a count of zero bits in the second plurality of zero bits is equal to the count of coded pad bits for the user;  and 
transmit an EDMG SC PHY Protocol Data Unit (PPDU) based on the encoded padded bits;  and a memory to store information processed by the processor.

The closest prior art:
Eitan (US 20170257201 A1) discloses a method for transmitting extended directional multi-gigabit packets (Fig 1-12).
Zhang (US 20150365263 A1) discloses a method for padding data stream in an OFDM network (Fig 1-19).
Park (US 20190191331 A1) discloses method for communication physical protocol data unit in wireless network.
All the prior art disclose conventional method for communicating physical layer protocol data unit, either singularly or in combination, fail to anticipate or render the above features obvious.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jung-Jen Liu whose telephone number is 571-270-7643. The examiner can normally be reached on Monday to Friday, 9:00 AM to 5:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kwang B. Yao can be reached on 571-272-31823182.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JUNG LIU/Primary Examiner, Art Unit 2473